Title: Thomas Boylston Adams to William Cranch, 14 February 1799
From: Adams, Thomas Boylston
To: Cranch, William


          
            My dear Friend.
            Quincy 14 February 1799.
          
          Your kind favor of the 26th: ulto: was delivered to me by my Mother on my arrival, the 12th: instt: at this place. I thank you very much for it, and your friendly congratulations upon my safe return. I had before the receipt of your letter, learnt from Mr: & Mrs: Johnson that yourself & family were well, and I doubted not but a short time would bring me a confirmation of it from your own hand.
          Before I left Europe I had heard something of the difficulties and embarrassments with which you were struggling, and although I well knew that a brave & honest man contending successfully with adversity is said to present a spectacle fit to interest the Gods, yet I must own; that I often wished any other man than yourself had been the agent & the sufferer in so perilous a contest. I am no heathen in my faith, & believe nothing of the Gods, but I aver, that as a plain mortal I have been sensibly afflicted at your misfortunes & have unfeignedly wished it were in my power to repair them. If friendly sympathy or my poor counsel can bring one ray of consolation, dispel one gloomy reflection, or shorten one melancholy moment, my recompence will be great indeed.— I hear with pleasure that you are upon terms of intimacy with Mr: Johnson & his family. I retain much gratitude and many friendly sentiments towards them for acts of kindness done to me & others of my family, and I hope our union will be as firm and durable as the bonds which connect us are sacred.
          If my information respecting your situation be accurate, you have had men to deal with where you are, not only destitute of feeling, delicacy or honor, but more allied to the brute creation, than to that whose form & image they bear. I do know some such people myself, but thanks to God I have not had many dealings with them. When I chance to fall in with such animals I make it a rule to observe the same measure of delicacy towards them as I experience from them. I am not always able to meet them half way; but at least I prevent many a kick & bite that I should otherwise expect to get in such company. This conduct is not natural to me, nor am I yet an adept in the use of it, but I practice it upon principle & believe it to be one

of the best preventatives against snarling & growling that can be administered to any surly cur. We men of law in the Southern States must of necessity be seared against upstart insolence, and if we can help it, we should never suffer ourselves to be thrown off our guard by any portion of it however enormous. This is counsel, but I feel that it is hard to practise.
          I am so confident of your superiority in capacity, activity and integrity to the generality of people to be met with in the southern States, that I fully persuade myself & try to impress the same belief upon others, that you will emerge from the darkness & wickedness which surrounds you, not only superior to the frowns of fortune, but in defiance of her utmost malice. You will have great & accomplished knaves to deal with, cloathed perhaps with wealth & sometimes with power, but there is glory to be gained in defeating or even opposing such characters, since all whose opinion a wise man values must rejoice at the slightest advantages obtained in the contest.
          I will make an effort to pay you a visit before I settle in business; indeed I hoped to do it before I made the journey hither; but the calls of duty extorted obedience first. I cannot but yield to the friendly sollicitation of Mr: & Mrs: Johnson & yourself, but it is not yet in my power to fix the period of my return to Philadelphia. I am however already anxious to find myself established, and imagine I may calculate on my return to the South, by the 1st: of April.
          I have had an happy meeting with my family and friends, but you will believe me when I say, that no circumstances have called so loudly for my thankfulness & gratitude, as the preservation of my mother & the recovery of your venerable father, after the severe illness they have both experienced. They are now in tolerable health. All our other friends at Quincy & elsewhere are well, but I have [. . .] many to see.
          Politics engage little of my attention, since things go pretty smoothly, but I will tell you a secret, which is, that if you Virginians & Kentuckians dont behave yourselves, we Yankees will quarrel with you & see which is the best stuff for wear, black, or white. I am a true Yankee for fight, but a Pennsylvanian for law. As to my becoming a soldier in actual service, nothing but an invading enemy will probably make me such, though I shall probably join some military corps where I settle.
          The Legislature House of Reps: of this State yesterday agreed to the report of their Committee upon the Virga: & Kenty resolutions 116 to 29.
          
          Let me hear often from you & present me kindly to your wife & children, also to the Johnson family, believing me ever / your friend
          
            T. B. Adams.
          
          
            PS. I know nothing more respecting the question you desire me to ask W. Shaw, than that the P——t having accidentally got sight of your letter to him, expressly forbid his delivering the one enclosed in it, but on what grounds I know not. Most probably, I think, least the delivery of the letter might compromit the deliverer in a concern to which he was a stranger.
          
        